Exhibit IKON Office Solutions, Inc. 70 Valley Stream Parkway Malvern, PA19355 www.ikon.com News Release Contacts: Investors Henry M. Miller, Jr. 610-408-7060 hmmiller@ikon.com Media Wendy Pinckney 610-408-7297 wpinckney@ikon.com IKON OFFICE SOLUTIONS AGREES TO BE ACQUIRED BY RICOH FOR $1.6 BILLION IN CASH Acquisition Will Deliver Significant Value to Shareholders, Strengthen Offerings To Customers and Create Opportunities For Employees MALVERN, Pa. August 27, 2008 IKON Office Solutions (NYSE:IKN, “IKON”), the world’s largest independent channel for document management systems and services,today announcedthat it has signed a definitive agreement with Ricoh Company, Ltd. (TSE:7752, “Ricoh”),under which Ricoh will acquire IKON for $17.25 per share, or approximately$1.6 billion in cash. The combination of IKON and Ricoh will leverage IKON’s sales and services capabilities with Ricoh’s engineering and manufacturing expertise to better meet the needs of customers by offering full end-to-end office solutions and services. IKON Chairman and Chief Executive Officer, Matthew J. Espe, said, “Following an extensive review of our strategic opportunities, our Board conducted a formal process to evaluate alternatives for theCompany, and has approved this attractive transaction for our shareholders, customers and employees.The offer represents a 33% premium over IKON’s trailing 60-day average stock price as of market close on August26th.
